Title: From Thomas Jefferson to Albert Gallatin, 20 August 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Dear Sir
                            
                            Monticello Aug. 20. 07.
                        
                        On the death of Imlay, loan officer of Connecticut, Jonathan Bull (judge Bull) is well recommended as his
                            successor by a number of republicans, and by mr Wolcott in a special letter. a Ralph Pomeroy of Hartford sollicits it for
                            himself but sends no recommendations. those of Bull would leave me with little doubt of the propriety of his nomination;
                            but as you can so conveniently make enquiry respecting him, I will pray you to do it & to communicate the result to me
                            with as little delay as convenient in order to preclude other sollicitations.
                        All my information from the capes of Chesapeake confirms the opinion that the present quiet train of things
                            there is to be continued till further orders. the interdicted officers are extremely averse to our mode of communication
                            by flag. but being considered as enemies rather than rebels, while here in defiance, no other communication will be
                            allowed. Burr’s trial goes on to the astonishment of all men as to the manner of conducting it. I salute you with
                            affection & respect.
                        
                            Th: Jefferson
                            
                        
                    